

GENERAL ASSIGNMENT AND BILL OF SALE


For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Sapphire Wines, LLC, a Delaware limited liability company
(“Seller”), does hereby convey, transfer and assign to Saphire Advisors, LLC, a
Delaware limited liability company (“Purchaser”), and Purchaser’s successors and
assigns, and Purchaser does hereby acquire from Seller, all of the right, title
and interest of Seller, if any, in and to the assets set forth on Exhibit A
attached hereto (the “Assets”).


Seller hereby constitutes and appoints Purchaser and Purchaser’s successors and
assigns as Seller’s true and lawful attorney to (a) demand and receive from time
to time any and all of the Assets hereby transferred, conveyed, assigned, and
delivered, (b) institute and prosecute any and all proceedings to collect or
enforce any claim, right, or title of any kind in or to the Assets and (c)
defend or compromise any and all actions, suits, or proceedings with respect to
said Assets.


The laws of the State of California (irrespective of its choice of law
principles) shall govern all matters arising out of or relating to this General
Assignment and Bill of Sale (“Assignment”) and the transactions contemplated
hereby, including, without limitation, its interpretation, construction,
performance, and enforcement.  All actions or proceedings in any way, manner or
respect, arising out of or related to this Assignment shall be litigated only in
courts having situs in San Francisco, California.  Each party to this Assignment
hereby consents and submits to the exclusive jurisdiction of any court of the
State of California sitting in San Francisco, California and its appellate
courts for the purposes of all legal actions and proceedings arising out of or
relating to this Assignment, and waives any right such party may have to
transfer the venue of any such action or proceeding.


IN WITNESS WHEREOF, Seller has caused this General Assignment and Bill of Sale
to be executed by a duly authorized officer of such party on the date first
written below.


DATED:  October __, 2009.


SAPPHIRE WINES, LLC
     
By:
   
Name:
   
Its:
   

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Assets
 
1.
All “E” wine inventory also sometimes referred to as “H” wine.

2.
All computers and cell phones used by sales people of Seller not engaged by The
Saint James Eos Wine Company at the closing contemplated by that certain
Membership Interest Purchase Agreement, dated October __, 2009, by and among
Purchaser, The Saint James Eos Wine Company and The Saint James Company.

3.
All furniture, artwork, personal items, computers (excluding the Great Plains
software) and other equipment located in the Tennessee office of Seller.

4.
Seller’s Tennessee office telephone number - (615) 771-9111.



 
 

--------------------------------------------------------------------------------

 